 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE NICHOLE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Jose Enrique Alcauter-Guzman

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00298-APG-NJK
11                 Plaintiff,                            STIPULATION REGARDING
12                                                       CHANGE OF PLEA AND
            v.
                                                         SENTENCING HEARING
13   JOSE ENRIQUE ALCAUTER-GUZMAN,                       (First Request)
14                 Defendant.
15
16          IT    IS   HEREBY        STIPULATED         AND      AGREED,     by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Monique Kirtley, Assistant Federal Public Defender, counsel for
20   Jose Enrique Alcauter-Guzman, that the change of plea and sentencing hearings be held on the
21   same date and time as the Calendar Call which is currently scheduled for June 9, 2020, at 8:45
22   am.
23          The Stipulation is entered into for the following reasons:
24          1.     The parties have reached a plea agreement in which Mr. Alcauter-Guzman plans
25   to plead guilty to the one-count Indictment (ECF No. 1), and the parties will recommend a
26   sentence of time served.
 1             2.     In light of the COVID-19 pandemic, the Centers for Disease Control and
 2   Prevention’s recommendations1, and the District Court’s Temporary General Orders,2 the
 3   parties seek to schedule a hearing for the change of plea and sentencing at the same time to
 4   promote efficiency and to allow time for planning a hearing that complies with the CDC’s
 5   recommendations and the District Court’s Temporary General Orders.
 6             3.     The defendant is incarcerated and does not object to the continuance.
 7             4.     The parties agree to the continuance.
 8             This is the first stipulation regarding a change of plea and sentencing hearing filed
 9   herein.
10             DATED this 3rd day of April 2020.
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13       /s/ Monique Kirtley                              /s/ Kimberly M. Frayn
      By_____________________________                  By_____________________________
14
      MONIQUE KIRTLEY                                  KIMBERLY M. FRAYN
15    Assistant Federal Public Defender                Assistant United States Attorney

16
17
18
19
20
21
22
23
24
               1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00298-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JOSE ENRIQUE ALCAUTER-GUZMAN,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the change of plea and sentencing hearing will be held on
11   Tuesday, June 9, 2020 at the hour of 10:00 a.m. in Courtroom 6C
12
            DATED this 6th day of April 2020.
13
                                                                           ___
14
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
